Exhibit 10.1

NOTE PURCHASE AGREEMENT

NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of May 15, 2006, by and
among Verticalnet, Inc., a Pennsylvania corporation, with headquarters located
at 400 Chester Field Parkway, Malvern, Pennsylvania 19355 (the "Company”), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”). All capitalized terms used herein and
not defined herein have the respective meanings provided therefor in the Notes
(as defined below).

WHEREAS:

A. The Company has authorized the sale and issuance of a new series of senior
subordinated discount notes, in the form attached hereto as Exhibit A (as
amended or modified from time to time, collectively, the “Notes”).

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate principal amount of
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate principal amount for all Buyers shall be $5,300,000).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF NOTES.

(a) Purchase of Notes. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to each
Buyer, and each Buyer agrees to purchase from the Company, on the Closing Date
(as defined below), the principal amount of Notes set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers.

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on a date mutually agreed to by the Company and
Buyers, such Closing Date to be as soon as practicable following satisfaction
(or waiver) of the conditions to the Closing set forth in Sections 6 and 7 below
at the offices of Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry
Streets, Philadelphia, PA 19103-6996.

(c) Purchase Price. The aggregate purchase price for the Notes to be purchased
by each Buyer at the Closing (the “Purchase Price”) shall be the amount set
forth opposite such Buyer’s name in column (4) of the Schedule of Buyers.

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Notes to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, and (ii) the Company shall deliver to each
Buyer the Notes (in the principal amounts as such Buyer shall request) which
such Buyer is then purchasing, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a) No Public Sale or Distribution. Such Buyer is acquiring the Notes for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act of 1933, as amended (the “1933 Act”);
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Notes for any minimum or other specific term and
reserves the right to dispose of the Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act.

(c) Reliance on Exemptions. Such Buyer understands that the Notes are being
offered and sold to it in reliance on exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Notes.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Notes that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Notes involves a high degree of
risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Notes.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Notes or the fairness or
suitability of the investment in the Notes nor have such authorities passed upon
or endorsed the merits of the offering of the Notes.

(f) Transfer or Resale. Such Buyer understands that: (i) the Notes have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Buyer shall have delivered to
the Company an opinion, in generally acceptable form, of counsel selected by the
Buyer and reasonably satisfactory to the Company, to the effect that such Notes
to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) such Buyer provides the
Company with reasonable assurance that such Notes can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the Notes
may require compliance with some other exemption under the 1933 Act or the rules
and regulations of the United States Securities and Exchange Commission (the
“SEC”) thereunder; and (iii) the Company is under no obligation to register the
Notes under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

(g) Legends. Such Buyer understands that the instruments representing the Notes
shall bear any legend that is required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

NEITHER THE ISSUANCE NOR THE SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION IN A GENERALLY ACCEPTABLE FORM OF COUNSEL, WHICH COUNSEL SHALL BE
SELECTED BY THE HOLDER AND BE REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS
NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE.

FOR THE PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. YOU
MAY CONTACT THE COMPANY AT VERTICALNET, INC., 400 CHESTER FIELD PARKWAY,
MALVERN, PA 19355, ATTENTION: CHIEF FINANCIAL OFFICER, AND THE ISSUER WILL
PROVIDE YOU WITH THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE
ISSUE DATE AND THE YIELD TO MATURITY OF THIS NOTE.

(h) Authorization; Validity; Enforcement. Such Buyer has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
Notes, and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by the Transaction Documents (as
defined below). This Agreement has been, and when the other Transaction
Documents to which such Buyer is a party are executed and delivered in
accordance with the terms and conditions contemplated hereby and thereby, such
documents shall have been, duly and validly authorized, executed and delivered
on behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, liquidation and other similar laws relating
to, or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(i) Residency. Such Buyer is a resident of the jurisdiction specified below its
address on the Schedule of Buyers.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity of which the Company, directly
or indirectly, owns or controls a majority of the shares of capital stock or
holds or controls a majority of all equity or similar interests then
outstanding) are entities duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authority to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby and the other Transaction Documents
(as defined below) or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents to which it is a
party. The Company has no Subsidiaries except as set forth on Schedule 3(a), all
of which Subsidiaries are wholly-owned by the Company, either directly or
indirectly.

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Notes (together, the “Transaction Documents”). The execution and delivery of
the Transaction Documents to which the Company is a party and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly authorized by the Company’s Board of Directors and no further filing,
consent or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement and the other Transaction Documents to which
the Company is a party have been duly executed and delivered by the Company, and
constitute or, in the case of the Notes, will constitute, the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(c) Offer of Notes. The offer by the Company of the Notes is exempt from
registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which the Company is a party and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) result in a
violation of any articles of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its
Subsidiaries, or the bylaws of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.

(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents to which it is a party, in each case
in accordance with the terms hereof or thereof, other than any filing required
to be made by the Company following the Closing with the SEC and related state
securities law filings.

(f) Acknowledgment Regarding Buyer’s Purchase of Notes. The Company acknowledges
and agrees that each Buyer is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that no Buyer is (i) an officer or director
of the Company, (ii) to the knowledge of the Company, an “affiliate” of the
Company (as defined in Rule 144) or (iii) to the knowledge of the Company, a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Notes. The Company further represents to each Buyer that the decision of the
Company to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. None of the Company, any of
its affiliates, or any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D of the 1933 Act) in connection with the offer or sale of the Notes.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim. The Company acknowledges that it has engaged the placement agent set
forth on Schedule 3(g) in connection with the sale of the Notes. The Company has
not otherwise engaged any placement agent or other agent in connection with the
sale of the Notes.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, or any Person (as defined in Section 3(o) hereof) acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Notes under the 1933 Act or cause this offering of
the Notes to be integrated with prior offerings by the Company for purposes of
the 1933 Act.

(i) SEC Documents, Financial Statements.

(i) Since January 1, 2003, the Company has timely filed (within applicable
extension periods) all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof included
therein and financial statements and financial statement schedules thereto and
documents incorporated by reference therein, the “SEC Documents”). For purposes
of this Agreement, “SEC Documents” includes the Company’s Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2006, a draft of which has been
provided to the Buyers on the date hereof and will be filed with the SEC in
substantially the form provided to the Buyers (the “Draft 10-Q”). The Company
has delivered to the Buyer true and complete copies of the SEC Documents, or
such documents are available on EDGAR. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act or the Securities Act, as the case may be, and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings made prior to the date hereof).

(ii) As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC applicable with respect thereto. Such financial statements have been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except as may be
otherwise indicated in such financial statements or the notes thereto or, in the
case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments).
Except as set forth in the financial statements of the Company (and in the
footnotes thereto) included in the Select SEC Documents (as defined below), the
Company has no liabilities, contingent or otherwise, other than (A) liabilities
incurred in the ordinary course of business subsequent to the date of such
financial statements and (B) obligations under contracts and commitments
incurred in the ordinary course of business and not required under GAAP to be
reflected in such financial statements, which liabilities and obligations
referred to in clauses (A) and (B), individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

(iii) To the extent required by the rules and regulations of the SEC applicable
thereto, the Select SEC Documents contain a complete and accurate list of all
material undischarged written or oral contracts, agreements, leases or other
instruments to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of the properties or assets
of the Company or any Subsidiary is subject (each, a “Material Contract”).
Except as set forth in the Select SEC Documents, neither the Company, nor any of
its Subsidiaries is in breach or violation of any Material Contract, which
breach or violation would have a Material Adverse Effect. For purposes of this
Agreement, “Select SEC Documents” means the Company’s (A) Annual Report on Form
10-K for the fiscal year ended December 31, 2005 (the “2005 Annual Report”),
(B) Draft 10-Q and (C) Current Reports on Form 8-K filed since December 31,
2005.

(j) Absence of Certain Changes. Except as set forth in the Select SEC Documents,
since December 31, 2005, there has been no material adverse change and no
material adverse development in the business, properties, operations, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole. The Company does not currently expect to take any steps to seek
protection pursuant to any bankruptcy or receivership law, nor does the Company
or any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings with respect to
the Company or any of its Subsidiaries.

(k) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its articles of
incorporation, certificate of formation, any certificate of designations or
other constituent documents or its bylaws. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries,
except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

(l) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor, to the Company’s knowledge, any director, officer, agent or employee acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(m) Transactions With Affiliates. Except as set forth in Schedule 3(m) hereto,
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner.

(n) Equity Capitalization. As of May 1, 2006, the authorized capital stock of
the Company consists of (i) 100,000,000 shares of common stock, $.01 par value
(the “Common Stock”), 54,740,296 of which are issued and outstanding and
(ii) 10,000,000 shares of preferred stock, $.01 par value, none of which is
issued and outstanding. All of such outstanding shares have been validly issued
and are fully paid and nonassessable. Except as disclosed in Schedule 3(n):
(i) none of the Company’s share capital is subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness (as defined in the Notes) of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iii) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company; and (iv) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries. The
Company has furnished to the Buyer true, correct and complete copies of the
Company’s Articles of Incorporation, as amended and as in effect on the date
hereof (the "Articles of Incorporation”), the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and all agreements of the
Company relating to any Indebtedness (as defined in the Notes) of the Company.

(o) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(o),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness, (ii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement, "Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.

(p) Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation that is material,
individually or in the aggregate, before or by, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, any of
the Company’s Subsidiaries, any of the Company’s or the Company’s Subsidiaries’
assets, or any of the Company’s or the Company’s Subsidiaries’ officers or
directors.

(q) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Except as set
forth on Schedule 3(q), neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

(r) Employee Relations.

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. None of
the Company’s executive officers (the “Executive Officers”) has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer’s employment with the Company. No Executive Officer, to the
knowledge of the Company, is, or is expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each
Executive Officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(s) Title. Except as set forth on Schedule 3(s), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens and encumbrances except for the blanket lien securing the
Senior Indebtedness and such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

(t) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks, and
all applications and registrations therefor, trade names, patents, patent
rights, copyrights, original works of authorship, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights (“Intellectual Property Rights”) necessary to conduct their
respective businesses as now conducted. None of the Company’s Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. Except as set forth on Schedule 3(t),
there is no claim, action or proceeding being made or brought, or to the
knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights. The Company is unaware
of any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

(u) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(v) Subsidiary Rights. Except as set forth in Schedule 3(v), the Company or one
of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or each
Subsidiary.

(w) Tax Status. Except as set forth on Schedule 3(w), the Company and each of
its Subsidiaries (i) has made or filed all foreign, federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. No liens
have been filed and no claims are being asserted by or against the Company or
any of its Subsidiaries with respect to any taxes (other than liens for taxes
not yet due and payable). Neither the Company nor it Subsidiaries has received
notice of assessment or proposed assessment of any taxes claimed to be owed by
it or any other Person on its behalf. Except as disclosed on Schedule 3(w),
neither the Company nor any Subsidiary is a party to any tax sharing or tax
indemnity agreement or any other agreement of a similar nature that remains in
effect. Each of the Company and its Subsidiaries has complied in all material
respects with all applicable legal requirements relating to the payment and
withholding of taxes and, within the time and in the manner prescribed by law,
has withheld from wages, fees and other payments and paid over to the proper
governmental or regulatory authorities all amounts required.

(x) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain asset and liability accountability, (iii) access to
assets or incurrence of liabilities is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company has established disclosure controls and
procedures (as defined in 1934 Act Rules 13a-15 and 15d-15) for the Company and
designed such disclosures controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the 2005
Annual Report and the Company’s most recently filed Quarterly Report on Form
10-Q (each such date, an “Evaluation Date”). The Company presented in the 2005
Annual Report and its most recently filed Quarterly Report on Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the respective
Evaluation Date. Since the Evaluation Date for the 2005 Annual Report, there
have been no significant changes in the Company’s “internal controls” (as such
term is defined in Item 307(b) of Regulation S-K under the 1934 Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.

(y) Ranking of Notes. Except for the Senior Indebtedness (as defined in the
Notes), no Indebtedness of the Company or any of its Subsidiaries, at the
Closing, will be senior to or pari passu with the Notes by the Company in right
of payment, whether with respect of payment or redemptions, interest, damages or
upon liquidation or dissolution or otherwise, excluding (i) the obligations of
the Company or its Subsidiaries under any lease of real or personal property by
such Person as lessee which is required under GAAP to be capitalized on such
Person’s balance sheet and (ii) Indebtedness permitted by clause (v) of the
definition of “Permitted Lien” set forth in the Notes.

(z) Solvency. Based on the financial condition of the Company as of the Closing
Date, (i) the fair saleable value of the Company’s assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

(aa) Listing. The Common Stock is currently listed for trading on the Nasdaq
Capital Market. Except as set forth on Schedule 3(aa), the Company is not in
violation of the listing requirements of the Capital Market and the Company does
not presently reasonably anticipate that the Common Stock will be delisted by
the Nasdaq Capital Market during the one-year period immediately following the
Closing. Except as set forth on Schedule 3(aa), the Company has not received any
notice regarding the possible delisting of the Common Stock from the Nasdaq
Capital Market.

(bb) Disclosure. All disclosure, oral or written, provided to the Buyers
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company, taken as a whole, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

(b) Original Issue Discount. Each Buyer acknowledges that the Notes are being
issued with original issue discount as that term is used by Sections 1272, 1273
and 1275 of the Internal Revenue Code of 1986, as amended and as set forth on
the face of the Notes. Each Buyer hereby agrees, to the extent required by law,
to prepare all books, records, and filings as to the U.S. tax treatment of the
Notes in a manner consistent with the Company’s U.S. income tax information
reporting delivered to each Buyer with respect to the Notes.

(c) Form D and Blue Sky. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for or to qualify the Notes for sale to the Buyers at the
Closing pursuant to this Agreement under applicable United States federal
securities laws and securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date. Without limiting the foregoing, the Company agrees to file a Form D with
respect to the Notes as required under Regulation D of the 1933 Act and to
provide a copy thereof to each Buyer promptly after such filing.

(d) Use of Proceeds. The Company shall use the proceeds from the sale of the
Notes for general working capital purposes subject to the following limitations:
(i) the Company shall not use any of the proceeds from the sale of the Notes to
pay any settlement on account of litigation pending against the Company or to
satisfy any judgment entered against the Company and (ii) the Company may not
use any of the proceeds from the sale of the Notes to make payments on account
of the Senior Indebtedness (as defined in the Notes), excluding any payment or
portion thereof required to be paid in cash in accordance with the terms of the
Senior Indebtedness; provided, however, that if the Company consummates the
reverse stock split (the "Reverse Stock Split”) described in its Definitive
Proxy Statement on Schedule 14A filed with the SEC on April 12, 2006, in
connection with the Company’s 2006 annual meeting of shareholders, the Company
may use up to $350,000 of the proceeds of the Notes to pay in cash the first
amortization payment due under the Senior Indebtedness after the Reverse Stock
Split. Notwithstanding the foregoing, the Company shall be permitted to use the
proceeds from the sale of the Notes for payments made pursuant to the Settlement
Agreement and Release dated May 9, 2006, between CombineNet, Inc. and the
Company and for the payment described on Schedule 4(d).

(e) Sale of Assets. So long as the Notes are outstanding, the Company shall not,
and the Company shall not permit any of its Subsidiaries to, make or permit to
be made any transfer of any assets other than the sale of inventory in the
ordinary course of business and the sale of obsolete or unnecessary equipment
without the express written consent of the Buyers

(f) Nature of Business. So long as the Notes are outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, make any
change in the principal nature of its or their business.

(g) Reporting Status. The Company shall use its best efforts to timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination.

(h) Financial Information.

(i) The Company agrees to send the following to the registered holders of the
Notes (each, a "Holder”), so long as any Notes are outstanding, unless the
following are filed with the SEC through EDGAR and are available to the public
through the EDGAR system, (i) within one Business Day after the filing thereof
with the SEC: (A) a copy of its Annual Reports on Form 10-K or 10-KSB; (B) any
interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual; (C) any Current Reports on Form 8-K; and (D) any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933 Act
and (ii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

(ii) In the event that the Company is no longer required to file reports under
the 1934 Act, the Company agrees to send the following to the registered holders
of the Notes, so long as any Notes are outstanding:

(A) As soon as available and in any event within 120 days after the end of each
fiscal year of the Company, a balance sheet of the Company, as of the end of
such fiscal year and the related statements of income, prepared in accordance
with generally accepted accounting principles; and

(B) As soon as practicable, but in any event within 60 days after the end of the
first three quarters of each fiscal year of the Company, an unaudited profit or
loss statement of the Company, schedule as to the sources and application of
funds for such fiscal quarter and an unaudited balance sheet of the Company.

(i) Fees. The Company, on the one hand, and the Buyers, on the other hand, shall
each bear their own legal fees and other expenses with respect to the
transactions contemplated by this Agreement, provided that the Company shall pay
the reasonable legal fees of the Buyers not to exceed $33,000 in the aggregate
upon Closing; provided further, that in the event that this Agreement is
terminated prior to Closing, the Company shall pay the reasonable legal fees of
the Buyers not to exceed $15,000 in the aggregate.

(j) Pledge of Notes. The Company acknowledges and agrees that the Notes may be
pledged by a Holder in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Notes. The pledge of Notes
shall not be deemed to be a transfer, sale or assignment of the Notes hereunder,
and no Holder effecting a pledge of Notes shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document, including, without
limitation, Section 2(f) hereof; provided that an Holder and its pledgee shall
be required to comply with the provisions of Section 2(f) hereof in order to
effect a sale, transfer or assignment of Notes to such pledgee. The Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Notes may reasonably request in connection with a pledge of the Notes to such
pledgee by a Holder.

(k) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York Time, on the second Business Day following the Closing Date, the
Company shall file a Current Report on Form 8-K, in each case, describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching the material Transaction Documents as
exhibits to such filing (including all attachments, the “8-K Filing”). Subject
to the foregoing, neither the Company, nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holders shall be consulted by the Company in connection with and given
an opportunity to review and comment on any such press release or other public
disclosure prior to its release). Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Buyer, or include the name of any
Buyer in any filing with the SEC or any regulatory agency or the Nasdaq Capital
Market or other stock exchange or automated quotation system upon which the
Company’s shares of common stock are traded, including, without limitation, any
and all discounted issuance rules, if applicable, without the prior written
consent of such Buyer, except (i) for disclosure thereof in the 8-K Filing or
(ii) as required by law or regulations of the Nasdaq Capital Market or other
stock exchange or automatic quotation system upon which the Company’s common
stock is then traded or any order of any court or other governmental agency, in
which case the Company shall provide such Buyer with prior notice of such
disclosure and the opportunity to review and comment on such disclosure.

(l) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by the Notes and (ii) Permitted
Indebtedness (as defined in the Notes).

(m) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any Liens (as defined in the Notes) other
than Permitted Liens (as defined in the Notes).

(n) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, (i) redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness (other than the Senior Indebtedness), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Permitted Indebtedness (as defined in the Notes) if at the time such payment is
due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing, (ii) declare or
pay any cash dividend or distribution on the Common Stock, (iii) redeem,
repurchase or otherwise acquire or retire for value any shares of Common Stock
(iv) pay any settlement on account of litigation pending against the Company or
to satisfy any judgment entered against the Company or (v) make payments on
account of the Senior Indebtedness, excluding any payment or portion thereof
required to be paid in cash in accordance with the terms of the Senior
Indebtedness; provided, however, that if the Company consummates the Reverse
Stock Split, the Company may use up to $350,000 of the proceeds of the Notes to
pay in cash the first amortization payment due under the Senior Indebtedness
after the Reverse Stock Split. Notwithstanding the foregoing, the Company shall
be permitted to use the proceeds from the sale of the Notes for payments made
pursuant to the Settlement Agreement and Release dated May 9, 2006, between
CombineNet, Inc. and the Company and for the payment described on Schedule 4(d)
to the Note Purchase Agreement.

(o) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(p) Integration. None of the Company, its Subsidiaries, their affiliates and any
Person acting on their behalf will take any action or steps referred to in
Section 3(h) that would require registration of any of the Notes under the 1933
Act or cause the offering of the Notes to be integrated with other offerings.

(q) Listing. So long as any Notes are outstanding, the Company shall use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on the Nasdaq Capital Market or other stock exchange or automated
quotation system on which the Common Stock is then traded and shall comply in
all respects with the reporting, filing and other obligations under the bylaws
or rules of the National Association of Securities Dealers, Inc. (the “NASD”),
such exchanges, or such electronic system, as applicable.

(r) Transactions with Affiliates. Until such time as the Notes shall have been
repaid in full, the Company shall not without the prior written consent of the
Holders, enter into any transaction, including without limitation, the purchase,
sale or exchange of property or the rendering of any service, with any
affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of the Company’s business and upon fair and reasonable terms no
less favorable to the Company than the Company would obtain in a comparable
arm’s-length transaction with a person who is not an affiliate of the Company.

(s) Insurance. Until such time as the Notes shall have been repaid in full, the
Company shall maintain in full force and effect the insurance policies that are
in effect as of the date of this Agreement or appropriate replacement policies.
The Company shall not allow any lapse in coverage under such policies without
providing Buyers thirty (30) days prior written notice.

(t) Consent to Grant Subordinated Liens and Security Interests. The Company
shall use commercially reasonable efforts to obtain the consent of the required
holders of the Senior Indebtedness to permit the Company to grant subordinated
Liens and security interests to the Holders in all assets of the Company and its
Subsidiaries.

5. REGISTER; TRANSFER OF NOTES.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency as it may designate by notice to each holder of
Notes), a register for the Notes, in which the Company shall record the name and
address of the Person in whose name the Notes have been issued (including the
name and address of each transferee) and the principal amount of Notes held by
such Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Holder or its legal representatives.

(b) Transfer of Notes. If a Buyer effects a sale, assignment or transfer of the
Notes in accordance with Section 2(f) hereof, the Company shall permit the
transfer and shall promptly issue one or more Notes to the applicable Buyer in
such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Notes to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s benefit and may be waived by the Company at any time in their
discretion by providing each Buyer with prior written notice thereof:

(a) Such Buyer shall have executed this Agreement and delivered the same to the
Company.

(b) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Notes being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

(c) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

(a) The Company shall have executed and delivered to such Buyer (i) each of the
Transaction Documents and (ii) the Notes (in such principal amounts as such
Buyer shall request) being purchased by such Buyer at the Closing pursuant to
this Agreement.

(b) The Company shall have delivered to such Buyer evidence of the Company’s
subsistence under the laws of the Commonwealth of Pennsylvania.

(c) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation, as certified by the Secretary of the Commonwealth of
the Commonwealth of Pennsylvania.

(d) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) hereof as adopted by the Company’s
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Articles of Incorporation and (iii) the Bylaws, each as in effect at the
Closing.

(e) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

(f) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Notes.

(g) Each Buyer shall have received copies of UCC financing statement search
results listing any and all effective financing statements filed within five
years prior to the Closing Date in any applicable jurisdiction that name the
Company or any of its Subsidiaries as a debtor to perfect an interest in any of
the assets thereof, together with copies of such financing statements, and
evidence that no Liens exist other than Permitted Liens. Each Buyer also shall
have received the results of searches for any effective tax liens and judgment
liens filed against the Company or any of its Subsidiaries or its property in
any applicable jurisdiction and evidence that no tax liens or judgment liens
exist.

(h) The Company shall have delivered an opinion of counsel of Morgan, Lewis &
Bockius LLP in form and substance reasonably acceptable to the Buyers.

8. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The Company and the Buyers
irrevocably consent to the exclusive jurisdiction of the United States federal
courts and the state courts located in the County of Philadelphia, Commonwealth
of Pennsylvania, in any suit or proceeding based on or arising under this
Agreement or the Notes and irrevocably agree that all claims in respect of such
suit or proceeding may be determined in such courts. The Company and the Buyers
irrevocably waive the defense of an inconvenient forum to the maintenance of
such suit or proceeding in such forum. The Company and the Buyers further agree
that service of process upon such party mailed by first class mail shall be
deemed in every respect effective service of process upon such party in any such
suit or proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of at least 66-2/3% of the aggregate principal amount of Notes to be
issued hereunder, and any amendment to this Agreement made in conformity with
the provisions of this Section 8(e) shall be binding on all Buyers and holders
of Notes, as applicable. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the applicable Notes then outstanding. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration also is offered to all holders of Notes. The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

         
If to the Company:
       
Verticalnet, Inc.
        400 Chester Field Parkway

Malvern, PA 19355 Telephone:
    (610) 640-8030  
Facsimile:
    (610) 240-9470  
Attention:
  Legal


Copy to:

          Morgan, Lewis & Bockius LLP

1701 Market Street Philadelphia, PA 19103 Telephone:
    (215) 963-5134  
Facsimile:
    (215) 963-5001  
Attention:
  James W. McKenzie, Jr.


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

Copy (for informational purposes only) to:

Drinker Biddle & Reath LLP

One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103-6996

Attention: Stephen Burdumy

Telephone: (215) 988-2700

Facsimile: (215) 988-2757

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate principal amount
of Notes issued hereunder, including by way of a Fundamental Transaction (unless
the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes). A Buyer may assign some or all
of its rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except to the extent set forth in Section 8(k) below.

(i) Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3 and the agreements and covenants set forth in
Sections 4, 5 and 8 shall survive the Closing.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Notes thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Notes and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any representation or warranty made by the
Company in the Transaction Documents having been incorrect in any material
respect when made, (b) any breach of any covenant, agreement or obligation of
the Company contained in any Transaction Documents or (c) any cause of action,
suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of any Transaction Documents, (ii) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Notes, or (iii) the status of such Buyer or
holder of the Notes as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Notes shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

[Signature Page Follows]

1

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above.

COMPANY:

      VERTICALNET, INC.    
By:
  /s/ Gene S. Godick
 
   



    Name: Gene S. Godick
Title: Executive Vice President and Chief
Financial Officer

BUYERS:

RADCLIFFE SPC, LTD.
for and on behalf of the Class A Convertible Crossover Segregated Portfolio

By: RG Capital Management, L.P.

By: RGC Management Company, LLC

By: /s/ Gerald F. Stahlecker
Name: Gerald F. Stahlecker
Title: Managing Director


2